Order entered January 15, 2020




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-00477-CR

                        KEITHION DYWANE DERRICK, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 203rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F15-25060-P

                                           ORDER
       Before the Court is appellant’s January 13, 2020 second motion for extension of time to

file his brief. We GRANT the motion and ORDER appellant’s brief due on or before February

13, 2020. Appellant is cautioned that the failure to file a brief by that date may result in the

appeal being abated for a hearing. See TEX. R. APP. P. 38.8(b)(3).


                                                      /s/   LANA MYERS
                                                            JUSTICE